Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 2, under 112(a), applicant argues that claim 2 is amended to overcome this rejection.  However, the current listing of claims shows no such amendment and therefore the rejection is maintained. 
The rejections of claims 9, 11 - 13 and 20 - 24 are overcome because the claims are cancelled. 
Regarding the rejection of claim 19, under 112(a) for the second slope being greater than the first slope, applicant argues that Figs. 3, 15, 18, 19 and 20 show this feature.  The Office respectfully disagrees because the drawing are ambiguous and not to scale and are not explicitly clear regarding this limitation.  The rejection of claim 19 is maintained. 
Regarding the rejection of claims 2, 10 and 12, applicant argues that paragraph [0044] provides support.  The Office respectfully disagrees.  Paragraph [0044] is not directed towards the embodiment shown in Figs. 19 - 20 and thus the rejection is maintained. Please note that the limitations directed toward the stab flank slope angling towards the top surface is not shown nor disclosed in the written description for the embodiments shown in Figs. 19 and 20. 
Regarding the rejection of claims 7 and 17, the amendments to independent claims 2 and 10 overcome these rejections. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stab flank surface being angled towards the top end while the load flank surface is also angled towards the top surface of claim 2 and the second linear portion being substantially horizontal and the third linear portion being angled towards the top surface of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 - 8, 10, and 14 - 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation “the axial height of the operational root being…substantially equal to or greater than the thread depth”.  Paragraph [0073] discloses that a ratio of the depth to the axial height is less than one, therefore the axial height must be greater than the depth.  The limitation in which they are equal is not supported and considered to be new matter. Claim 2 - 8 are also rejected because they depend from claim 2. 
Claim 19 recites that the second slope (stab flank) is greater than the first slope (load flank).  However, claim 19 is directed towards the embodiment shown in Figs. 19 - 20 and discussed in paragraphs [0073-74].  Neither the figures or the written description discloses that the second slope is greater than the first slope and therefore this limitation is new matter. 
Regarding claims 2, 10 and 21; Claim 2 recites “a second linear surface portion that angles towards the top end of the closure” and Claim 10 recites “a stab flank having a third linear portion that angles towards the top surface” and Claim 21 recites “wherein both the second and third linear portions slope away from the central axis towards the top end of the closure”.  
The written description pertaining towards the embodiment shown in Figs. 19 - 20 makes no mention of the slope of the second and third linear portion (load and stab flanks respectively).  Figures 19 and 20 (shown below and remarked for clarity) appear to show two different slopes, one angle towards the top and one angled towards the bottom.  More specifically, the slope of the third portion is shown as sloping away from the central axis towards the bottom end, while the slope of the second linear portion is shown sloping away from the central axis towards the top end.  Therefore, the limitations directed towards these slopes are new matter. 



    PNG
    media_image1.png
    664
    861
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773